MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                            FILED
regarded as precedent or cited before any                                   Feb 28 2020, 10:47 am
court except for the purpose of establishing                                     CLERK
the defense of res judicata, collateral                                      Indiana Supreme Court
                                                                                Court of Appeals
estoppel, or the law of the case.                                                 and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Alexander W. Robbins                                     Curtis T. Hill, Jr.
Public Defender - Morgan County                          Attorney General of Indiana
Bloomington, Indiana
                                                         Katherine A. Cornelius
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In re the Termination of the                             February 28, 2020
Parent-Child Relationship of:                            Court of Appeals Case No.
                                                         19A-JT-2035
A.M. (Minor Child)                                       Appeal from the Morgan Circuit
and                                                      Court
                                                         The Honorable Matthew G.
W.M. (Father),                                           Hanson, Judge
Appellant-Respondent,                                    Trial Court Cause No.
                                                         55C01-1903-JT-90
        v.

Indiana Department of Child
Services,
Appellee-Petitioner,


Robb, Judge.

Court of Appeals of Indiana | Memorandum Decision 19A-JT-2035 | February 28, 2020                    Page 1 of 19
                                  Case Summary and Issue
[1]   W.M. (“Father”) appeals the termination of his parental rights to his child and

      presents the sole issue of whether the juvenile court’s order terminating his

      parental rights was clearly erroneous. Concluding it was not, we affirm.



                              Facts and Procedural History
[2]   Father and J.P. (“Mother”), now deceased, are the biological parents of A.M.,

      born June 18, 2007 (“Child”). The Department of Child Services (“DCS”)

      became involved in this case in 2016. At that time, Mother had legal custody of

      Child and shared another child with her boyfriend, M.G. The four of them

      lived together. On November 1, 2016, DCS received a report that M.G. and his

      sister snorted heroin in the bedroom and M.G. overdosed; Mother was in the

      other room with Child’s half-sibling and Child was at school. DCS believed

      Mother was sober and an appropriate parent, and Mother agreed to enter into

      an informal adjustment to address M.G.’s substance abuse issues. Father was a

      “non-offending parent or at least extraneous” to the case and therefore, was not

      part of the informal adjustment. Transcript at 20.


[3]   On December 14, 2016, DCS filed a petition alleging Child was a child in need

      of services (“CHINS”).1 Around February 2017, Father became involved with




      1
       Initially, filings named Child as “A.P.” but Child’s correct name is “A.M.” See Tr. at 19; see also
      Supplemental Exhibit Index at 3-15, 39-41.

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-2035 | February 28, 2020                  Page 2 of 19
      DCS in another matter concerning his wife and his wife’s two children. DCS

      began an informal adjustment due to Father’s use of methamphetamine and

      determined that Father’s wife was an appropriate caregiver for her children.

      Father entered into an informal adjustment and agreed to participate in services

      to address his substance abuse issues. Father completed a substance abuse

      evaluation at Centerstone on February 7, which recommended substance abuse

      treatment. Despite attempts to contact Father, he never participated in any

      recommended services and was discharged. Eventually, Father and his wife

      separated and divorced; DCS successfully closed out the informal adjustment

      with Father’s wife.


[4]   An initial/detention hearing for Child was held in February 2017, and the

      juvenile court adjudicated Child a CHINS on March 28, 2017. Following a

      dispositional hearing on April 4 at which Father failed to appear, the juvenile

      court ordered Father to (among other things): maintain weekly contact with the

      DCS family case manager (“FCM”); timely enroll in recommended programs;

      obtain and maintain suitable housing and income; refrain from drug use; obey

      the law; submit to random drug screens; and complete a substance abuse

      assessment and follow all recommended treatment. See Supplemental Exhibit

      Index at 64-67. At the time, Child remained in Mother’s care.


[5]   The juvenile court held a periodic case review hearing on July 10 and ordered

      Child to remain in Mother’s care. Father failed to appear. On July 13, Father

      reached out to the DCS FCM and asked what he needed to do to move forward

      in the CHINS case; the FCM informed Father he needed to participate in the

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-2035 | February 28, 2020   Page 3 of 19
      recommended services but Father stated he did not want to participate in group

      services. From July 13, 2017 to September 24, 2018, Father ceased all contact

      with the FCM despite numerous attempts to contact him through his parents,

      Child, and Mother.


[6]   Due to Mother’s own substance abuse issues, Child was removed from

      Mother’s care on July 24, 2017 and placed with her maternal grandparents.

      Later, on October 3, Father completed a new substance abuse evaluation at

      Centerstone during which he disclosed that he has been using

      methamphetamine daily for the last three or four years and he used as recently

      as three days prior to the evaluation. Centerstone referred Father to an

      intensive outpatient program (“IOP”)2 program – an addictions and parenting

      group, which focuses on parenting skills and maintaining sobriety. Father

      attended five sessions but missed eleven. Due to Father’s non-compliance with

      the program and positive drug screens, he was discharged from services.


[7]   Following a review hearing on November 2, the juvenile court found that

      Father: had not complied with Child’s case plan; tested positive for

      methamphetamine; failed to visit Child; and had not cooperated with DCS. See

      id. at 96-97. In February 2018, the juvenile court found that Father “is not

      participating in this case.” Id. at 99. A permanency hearing was held on May

      3, 2018, and the juvenile court again found that Father was missing and not




      2
          Although not explicitly defined in the record, we believe “IOP” refers to an intensive outpatient program.


      Court of Appeals of Indiana | Memorandum Decision 19A-JT-2035 | February 28, 2020                   Page 4 of 19
      participating in the case. The court subsequently entered an order changing

      Child’s permanency plan from reunification to reunification with a concurrent

      plan of adoption. Father failed to appear for each of these hearings.


[8]   As of the August 9 review hearing, Father was still missing and non-compliant

      with the case plan. However, the FCM learned that Father had an active

      criminal case and successfully made contact with Father on September 24 at the

      courthouse. At the time, Father stated he would engage in services and

      “want[ed] to fight for his daughter.” Tr. at 25. However, Father never reached

      out to re-engage in services and again ceased contact with the FCM. The

      juvenile court held another review hearing on December 12 and again, Father

      failed to appear and the juvenile court found Father had been non-compliant

      with the case plan, had not enhanced his ability to fulfill his parental

      obligations, and had not visited Child. See Supp. Ex. Index at 106-07.


[9]   In January 2019, Father was arrested on multiple counts of substance abuse

      related charges – possession of methamphetamine, possession of paraphernalia,

      possession of a narcotic drug, unlawful possession of a syringe, and maintaining

      a common nuisance. On March 1, 2019, DCS filed its petition for the

      involuntary termination of Father’s parental rights. While incarcerated, Father

      met with the FCM and indicated he was interested in participating in services.

      However, Father is not able to participate in any DCS-offered services while

      incarcerated because jail policy no longer allows service providers to work one

      on one in the jail.



      Court of Appeals of Indiana | Memorandum Decision 19A-JT-2035 | February 28, 2020   Page 5 of 19
[10]   The juvenile court held a termination hearing on May 15, 2019; however, the

       juvenile court was informed that Mother had recently died. Therefore, the

       juvenile court removed Mother from the case and the matter remained set for a

       full termination hearing. The fact-finding hearing was held on August 1, 2019

       during which Father testified that he has completed several courses while

       incarcerated. Following the hearing, the juvenile court entered an order

       terminating Father’s parental rights and found, in pertinent part:


               147) The main issues facing the [C]hild at the time of removal
               included drug use and a lack of supervision on the part of the
               [M]other.


               148) [A]s time progressed [M]other’s issues continued but
               [F]ather simply refused to be engaged.


               149) By not engaging in any services whatsoever he simply
               walked away from his obligations to provide any sort of security
               or support and leave [sic] the issue of his daughter being raised to
               others.


               150) [F]ather was tangentially involved with his wife and his
               other children with DCS and apparently was failing drug tests
               and not participating with those issues around the time this case
               began.


               151) It is foolish to believe that [F]ather did not understand his
               requirement to get involved in this case, foolish to believe he did
               not know how to contact the DCS since he did on several
               occasions and foolish to believe he ever had the intent to care for
               this [C]hild.



       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2035 | February 28, 2020   Page 6 of 19
        152) [A]round the time the [C]hild was taken from the [M]other
        for drug use, the [F]ather did call one (1) time in July of 2017 and
        stated a desire to be engaged.


        153) Nothing ever came from that call.


        154) Later in October of 2017 the [F]ather apparently did
        become engaged for a very short period of time and then once
        more disappeared.


        155) [A]t no time thereafter for a period of over a year did the
        [F]ather ever try to contact the DCS, inquire about where his
        daughter was or how to see her, try to work with anyone to get
        her back nor showed any indication of presenting himself as a
        viable option to care for his [C]hild.


        156) [O]nce in jail[, F]ather has suddenly found some direction
        by passing some drug classes and indicating a desire to continue
        classes if and when released.


        157) Perhaps [F]ather is also driven by the fact of the recent
        passing of the [M]other which has left the [C]hild with only one
        viable parent.


        158) It is not a far stretch to see that [F]ather has, like most in
        jail and facing significant time, “found Jesus.”


        159) [F]ather, only once caught and facing up to thirty (30)
        years in jail, finally is trying to take some classes, has asked to
        contact the [C]hild and for the first time since December of 2016
        has shown any indication he intends to parent this [C]hild.


        160) In the meantime, this [C]hild has suffered through her
        [M]other missing visits, cutting herself, cutting off her hair to get
Court of Appeals of Indiana | Memorandum Decision 19A-JT-2035 | February 28, 2020   Page 7 of 19
        her [M]other’s attention and finally her [M]other’s death all
        while [F]ather has done absolutely nothing to help her.


        161) The stability issue remains, the drug issues remain, the
        unwillingness to step up and be a parent remains and
        unfortunately this [C]hild is in a much worse position today than
        she was at the time she was taken from her parents the first time.


        162) [Child] has been through the trauma of living with others,
        her [M]other dying and her [F]ather simply ignoring her. These
        should not have to be the memories of a young lady that
        desperately has been seeking the attention and love of her
        parents.


        163) The exact same dangers that were present for this [C]hild
        when the CHINS case began still exist today and are perhaps
        even more strongly present than ever before.


        ***


        169) Father clearly has and has had issues with drugs for many
        years that are unresolved.


        170) [F]ather only is sober now due to a long incarceration.


        171) [F]ather jumpstarted his efforts but failed on at least two
        (2) occasions for a period of no more than a month to try and get
        involved and these feeble attempts are untenable.


        172) Father’s complete lack of involvement is simply
        inexcusable and rises to the level of highest neglect.




Court of Appeals of Indiana | Memorandum Decision 19A-JT-2035 | February 28, 2020   Page 8 of 19
        173) [F]ather’s feeble attempt to claim he had no notice or that
        DCS did not contact him appropriately to get him involved falls
        on deaf ears since [he] did contact them at least two (2) times,
        was served with personal notice when the case started and even
        worked with DCS in another case prior to this case being filed.


        174) [T]his court is aware that criminal charges do not equal
        convictions in criminal cases, there are strong indications that
        [F]ather still has a substantial drug issue and/or that he will be in
        some sort of penal facility/institution for some time whether to
        fight these charges or if they are found true.


        175) There was no indication or testimony that [F]ather even
        has the ability to care for this [C]hild even if he is released.


        176) This is indicated by the fact he never showed up for any
        hearings, never got involved in this case, has been living in
        apartments or barns during this case, has never indicated having
        a job and simply presented no indication he has any plans to do
        these things.


Appealed Order 10-13. Based on these findings, the juvenile court concluded

there is a reasonable probability that the conditions that led to Child’s removal

and continued placement outside of Father’s care will not be remedied. The

juvenile court also concluded that the continuation of the parent-child

relationship poses a threat to Child’s well-being and termination of Father’s

parental rights is in Child’s best interests. Father now appeals.



                           Discussion and Decision


Court of Appeals of Indiana | Memorandum Decision 19A-JT-2035 | February 28, 2020   Page 9 of 19
                                      I. Standard of Review
[11]   We begin, as we often do, by emphasizing that the right of parents to establish a

       home and raise their children is protected by the Fourteenth Amendment to the

       United States Constitution. In re D.D., 804 N.E.2d 258, 264 (Ind. Ct. App.

       2004), trans. denied. Although parental rights are of a constitutional dimension,

       they are not without limitation and the law provides for the termination of these

       rights when parents are unable or unwilling to meet their parental

       responsibilities. In re R.H., 892 N.E.2d 144, 149 (Ind. Ct. App. 2008). We

       acknowledge that the parent-child relationship is “one of the most valued

       relationships in our culture,” but also recognize that “parental interests are not

       absolute and must be subordinated to the child’s interests in determining the

       proper disposition of a petition to terminate parental rights.” Bester v. Lake Cty.

       Office of Family & Children, 839 N.E.2d 143, 147 (Ind. 2005) (internal quotations

       omitted). The involuntary termination of one’s parental rights is the most

       extreme sanction a court can impose because termination severs all rights of a

       parent to his or her children. See In re T.F., 743 N.E.2d 766, 773 (Ind. Ct. App.

       2001), trans. denied. As such, termination is intended as a last resort, available

       only when all other reasonable efforts have failed. Id. The purpose of

       terminating parental rights is to protect children, not to punish parents. In re

       D.D., 804 N.E.2d at 265.


[12]   When reviewing the termination of parental rights, we do not reweigh the

       evidence or judge the credibility of witnesses. Lang v. Starke Cty. Office of Family

       & Children, 861 N.E.2d 366, 371 (Ind. Ct. App. 2007), trans. denied. Instead, we

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2035 | February 28, 2020   Page 10 of 19
       consider only the evidence most favorable to the judgment and the reasonable

       inferences that can be drawn therefrom. Id. In deference to the trial court’s

       unique position to assess the evidence, we will set aside its judgment

       terminating a parent-child relationship only if it is clearly erroneous. In re

       L.S., 717 N.E.2d 204, 208 (Ind. Ct. App. 1999), trans. denied; cert. denied, 534

       U.S. 1161 (2002). Thus, if the evidence and inferences support the decision, we

       must affirm. Id.


[13]   As required by Indiana Code section 31-35-2-8(c), the juvenile court entered

       findings of fact and conclusions thereon. Therefore, we apply a two-tiered

       standard of review: we first determine whether the evidence supports the

       findings, then determine whether the findings support the judgment. Bester, 839

       N.E.2d at 147. “Findings are clearly erroneous only when the record contains

       no facts to support them either directly or by inference.” Quillen v. Quillen, 671

       N.E.2d 98, 102 (Ind. 1996). A judgment is clearly erroneous only if the findings

       do not support the court’s conclusions or the conclusions do not support the

       judgment thereon. Id.


                   II. Termination of Father’s Parental Rights
[14]   Before an involuntary termination of parental rights may occur in Indiana, DCS

       must allege and prove, in relevant part:


                (B) that one (1) of the following is true:


                        (i) There is a reasonable probability that the conditions
                        that resulted in the child’s removal or the reasons for

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2035 | February 28, 2020   Page 11 of 19
                        placement outside the home of the parents will not be
                        remedied.


                        (ii) There is a reasonable probability that the continuation
                        of the parent-child relationship poses a threat to the well-
                        being of the child.


                        (iii) The child has, on two (2) separate occasions, been
                        adjudicated a child in need of services;


               (C) that termination is in the best interests of the child; and


               (D) that there is a satisfactory plan for the care and treatment of
               the child.


       Ind. Code § 31-35-2-4(b)(2). DCS must prove the foregoing elements by clear

       and convincing evidence. Ind. Code § 31-37-14-2; In re V.A., 51 N.E.3d 1140,

       1144 (Ind. 2016). However, because subsection (b)(2)(B) is written in the

       disjunctive the juvenile court need only find one of the three elements in that

       subsection has been proven by clear and convincing evidence. See, e.g., In re

       I.A., 903 N.E.2d 146, 153 (Ind. Ct. App. 2009). If a juvenile court determines

       the allegations of the petition are true, then the court shall terminate the parent-

       child relationship. Ind. Code § 31-35-2-8(a).


[15]   We begin by noting that Father does not challenge any of the juvenile court’s

       findings; therefore, we accept the findings as true. McMaster v. McMaster, 681

       N.E.2d 744, 747 (Ind. Ct. App. 1997). Father challenges the juvenile court’s

       conclusion that a reasonable probability exists that the conditions that led to


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2035 | February 28, 2020   Page 12 of 19
       Child’s removal and continued placement outside of his care will not be

       remedied. Specifically, Father argues this conclusion is erroneous because he

       has demonstrated a “lengthy commitment . . . to better himself in an effort to

       assume care for his daughter” by participating in several courses while

       incarcerated. Appellant’s Brief at 9. We disagree.


[16]   We engage in a two-step analysis to determine whether conditions will be

       remedied: “First, we must ascertain what conditions led to [Child’s] placement

       and retention in foster care. Second, we determine whether there is a

       reasonable probability that those conditions will not be remedied.” In re K.T.K.,

       989 N.E.2d 1225, 1231 (Ind. 2013) (quotation omitted). With respect to the

       second step, a juvenile court assesses whether a reasonable probability exists

       that the conditions justifying a child’s removal or continued placement outside

       his parent’s care will not be remedied by judging the parent’s fitness to care for

       the child at the time of the termination hearing, taking into consideration

       evidence of changed conditions. In re E.M., 4 N.E.3d 636, 643 (Ind. 2014).

       Habitual conduct may include criminal history, drug and alcohol abuse, history

       of neglect, failure to provide support, and lack of adequate housing and

       employment, but the services offered to the parent and the parent’s response to

       those services can also be evidence of whether conditions will be remedied.

       A.D.S v. Ind. Dep’t of Child Servs., 987 N.E.2d 1150, 1157 (Ind. Ct. App. 2013),

       trans. denied. DCS “is not required to provide evidence ruling out all

       possibilities of change; rather, it need establish only that there is a reasonable




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2035 | February 28, 2020   Page 13 of 19
       probability the parent’s behavior will not change.” In re I.A., 903 N.E.2d at

       154.


[17]   Here, Child was removed from Mother’s care due to her substance abuse issues;

       however, Child remained outside of Father’s care due to his substance abuse

       issues and failure to participate in services. We conclude there is ample

       evidence in the record to support the juvenile court’s conclusion that there is a

       reasonable probability that the conditions for Child’s continued placement,

       namely Father’s substance abuse and related issues, will not be remedied.


[18]   As demonstrated through the record, Father has failed to participate in this case

       by not complying with services to address his substance abuse issues, not

       attending court hearings, and not attending visitation with Child. Initially, as

       part of an informal adjustment, Father completed a substance abuse evaluation

       at Centerstone on February 7, 2017. Melissa Oran, DCS liaison at Centerstone,

       testified that treatment was recommended based on the evaluation; however,

       despite numerous attempts to contact Father, he never participated in any

       treatment. See Tr. at 14.


[19]   FCM Wendy Tolliver3 has been involved in Father’s case since its inception in

       November 2016. In July 2017, Father reached out to Tolliver and asked what

       he needed to do to move forward in the case. Tolliver stated that he needed to

       participate in services and “laid out everything that was recommended for



       3
           The record establishes that Ms. Tolliver previously went by Wendy Pickett.


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2035 | February 28, 2020   Page 14 of 19
       him.” Id. at 24. However, Father stated he would not participate in groups

       “because he did not want people in town knowing his business.” Id. at 22.

       Father subsequently ceased all contact with Tolliver until September 2018 –

       over fourteen months later. During this time, Tolliver attempted to contact

       Father through his parents, Child, and Mother, but was unsuccessful. It was

       not until Tolliver discovered that Father had an active criminal case that she

       was able to make contact with Father on September 24, 2018 by going to the

       courthouse. At that time, Father again indicated he would engage in services

       and “want[ed] to fight for his daughter.” Id. at 25. After this interaction,

       Father did not reach out to Tolliver, never engaged in services, and again

       ceased all contact with her.


[20]   In October 2017, Father again completed a substance abuse assessment at

       Centerstone with Ashley Risk, a crisis access therapist. During the evaluation,

       Father indicated he has been using methamphetamine daily for the last three to

       four years and had used three days prior to the evaluation. Based on Father’s

       history, Risk acknowledged an IOP was “definitely warranted” and Father

       needed to complete the recommended treatment. Id. at 11. Risk referred

       Father to an IOP; he participated in five substance use and parenting group

       sessions but missed eleven. Ultimately, Father did not complete the program

       and was discharged from the group in November 2017 due to his

       “[n]oncompliance with attendance and then there were positive [drug] screens.”

       Id. at 15. At the fact-finding hearing, Oran testified that Father did not make

       any progress with respect to obtaining and maintaining sobriety and


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2035 | February 28, 2020   Page 15 of 19
       consequently, toward reunification with Child. Tolliver also testified that

       Father did not make any kind of progress with respect to completing services

       and addressing his original issues. She further stated that substance abuse

       continues to be an issue for Father and there is “no proof that [Father] has

       remedied his substance abuse issues. He’s currently in jail on charges related to

       substance abuse. [A]nd has throughout the life of this case continued to receive

       charges related to substance abuse.” Id. at 30.


[21]   Father’s criminal history also supports the juvenile court’s conclusion there is a

       reasonable probability Father will not remedy his substance abuse problems.

       Since this case began in November 2016, Father has been charged with multiple

       criminal charges related to his unresolved substance abuse issues, including

       multiple counts of possession of methamphetamine, possession of

       paraphernalia, possession of a narcotic drug, unlawful possession of a syringe,

       and maintaining a common nuisance. Father was arrested in January 2019 and

       has remained incarcerated since.


[22]   Around that time, Father’s case was transferred to FCM Alexa Smith. In

       March 2019, Smith met with Father and he stated he was interested in

       participating in services. Smith then submitted referrals to Ireland Homebased

       Services for fatherhood engagement and individual therapy; however, the

       referrals were rejected because jail policy no longer allows service providers to

       work one on one in the jail. Therefore, Father is not able to participate in any

       DCS-offered services while incarcerated. At the fact-finding hearing, Smith

       testified that in her discussions with Father, he indicated he was potentially

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2035 | February 28, 2020   Page 16 of 19
       facing up to thirty years in prison. More recently, Father told Smith he was

       trying to get a plea agreement that would allow him to join the Indiana Dream

       Team, which is a three-year program. Smith testified that Father’s “criminal

       charges indicate . . . ongoing substance abuse issues. [And] from the time he

       wasn’t incarcerated . . . I would have concerns for him to be able to maintain

       his sobriety outside of the incarceration.” Id. at 45. Ultimately, Smith opined

       that the issues prompting DCS involvement have not been resolved.


[23]   Furthermore, Father failed to attend court hearings and failed to consistently

       visit Child. Tolliver testified that from February to July 2017, Father attended

       supervised visitation but “[f]rom that point forward because he was completely

       non-compliant in services and not participating in this case, he was not

       attending court[,] we were no[t] offering him visitation any longer.” Id. at 27.


[24]   Father contends he has made progress by completing several substance abuse

       and religious courses available to him while incarcerated, including Mothers

       Against Methamphetamine and Reformers Institutional Program classes. See

       Exhibit Index at 5-20. Given Father’s completion of these courses, he argues

       his case is similar to K.E. v. Ind. Dep’t of Child Servs., 39 N.E.3d 641 (Ind. 2015),

       in which our supreme court reversed the termination of an incarcerated father’s

       parental rights where he made “substantial efforts towards bettering his life” by

       participating in numerous programs available to him during his incarceration.

       Id. at 648. In K.E., the father’s release was pending, he had completed twelve

       programs that were voluntary and did not result in sentence reductions, and he

       began participating in AA and NA. Id. at 648-49. In addition, the father

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2035 | February 28, 2020   Page 17 of 19
       testified that he was sober, prepared to be a good father, would like to receive

       additional services from DCS upon his release, and stated even if his child is

       adopted, he hoped to remain in his life as much as possible. Id. at 649. Our

       supreme court held that despite the father’s criminal and substance abuse

       history, “[g]iven the substantial efforts that [the father] is making to improve his

       life by learning to become a better parent, . . . it was not proven by clear and

       convincing evidence that [the father] could not remedy the conditions for [his

       child’s] removal.” Id.


[25]   Father’s situation is distinguishable from the father’s in K.E. Although we

       acknowledge Father is unable to participate in DCS-offered services while

       incarcerated, his recent completion of these programs alone, while

       commendable, does not rise to the level of progress in K.E. nor does it negate

       years of his non-compliance. Critically, there is no evidence that Father’s

       release is pending. To the contrary, all of his criminal cases remain unresolved

       and he faces potentially up to thirty years of incarceration, if convicted.

       Moreover, Father has not demonstrated the ability to remain sober when he is

       not incarcerated.


[26]   We have often noted that evidence of a parent’s pattern of unwillingness or lack

       of commitment to address parenting issues and to cooperate with services

       demonstrates the requisite reasonable probability that the conditions will not

       change. Lang, 861 N.E.2d at 372; see also A.F. v. Marion Cty. Office of Family &

       Children, 762 N.E.2d 1244, 1252 (Ind. Ct. App. 2002) (“A parent’s failure to

       appear for assessments and court hearings reflects ambivalence, and the failure

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2035 | February 28, 2020   Page 18 of 19
       to attend parenting classes reflects an unwillingness to change existing

       conditions.”), trans. denied. Such is the case here. In sum, we conclude there is

       sufficient evidence in the record establishing Father’s failure to participate in the

       case plan, preventing him from making any progress toward reunification. For

       these reasons, we conclude the juvenile court’s findings supported its

       conclusion.4



                                                Conclusion
[27]   We conclude there is sufficient evidence to support the juvenile court’s order

       terminating Father’s parental rights as to Child. Accordingly, the judgment of

       the juvenile court is affirmed.


[28]   Affirmed.


       Bradford, C.J., and Altice, J., concur.




       4
         Having determined that DCS met its burden of showing that the conditions that resulted in Child’s removal
       and continued placement outside of Father’s care will not be remedied, we need not address the juvenile
       court’s conclusion that DCS also met its burden of proving that the continuation of the parent child
       relationship poses a threat to Child’s well-being. K.T.K., 989 N.E.2d at 1234.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2035 | February 28, 2020             Page 19 of 19